1. The defendant was charged, in three counts, with the operation of a lottery, and convicted on each count. All who participate in a lottery, which is a misdemeanor, are guilty as principals. The jury were authorized to find, as charged in each count, that the defendant was participating in the lottery at the time and place alleged.
2. The evidence authorized a verdict on each of the three counts.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                         DECIDED JUNE 28, 1945.